DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    JOSEPH L. D’ALESSANDRO, III
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-1443

                           [November 9, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Howard K. Coates, Jr.,
Judge; L.T. Case No. 502009CF009731AXX.

   Joseph L. D’Alessandro, III, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CONNER and FORST, JJ., concur.



                           *          *          *

   Not final until disposition of timely filed motion for rehearing.